     Case 2:20-cv-00737 Document 12 Filed 05/18/21 Page 1 of 4 PageID #: 1481




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


CHRISTY DAWN ALEXANDER,

              Plaintiff,

v.                                                     Case No.: 2:20-cv-00737


ANDREW M. SAUL,
Commissioner of the Social
Security Administration,

              Defendant.




                              MEMORANDUM OPINION

        This is an action seeking review of the decision of the Commissioner of the Social

Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s application

for a period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. §§ 401-433. The case is presently before the court on the

Commissioner’s Uncontested Motion for Remand. (ECF No. 10). Both parties have

consented in writing to a decision by the United States Magistrate Judge. (ECF No. 11).

The court has fully considered the Motion for Remand and GRANTS same. Accordingly,

the court finds that the decision of the Commissioner should be REVERSED and

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further evaluation of

Plaintiff’s application as stated herein.

        Plaintiff, Christy Dawn Alexander, (“Claimant”), completed an application for DIB

on November 6, 2017, alleging a disability onset date of July 16, 2014, later amended to
   Case 2:20-cv-00737 Document 12 Filed 05/18/21 Page 2 of 4 PageID #: 1482




December 31, 2016, (Tr. at 56, 286). The Social Security Administration (“SSA”) denied

the application initially and upon reconsideration. (Tr. at 56). Claimant filed a request for

a hearing, which was held on January 21, 2020 before the Honorable Julianne Hostovich,

Administrative Law Judge (“ALJ”). (Tr. at 83-110). By written decision dated February

12, 2020, the ALJ determined that Claimant was not entitled to benefits. (Tr. at 56-69).

The ALJ’s decision became the final decision of the Commissioner on September 17, 2020,

when the Appeals Council denied Claimant’s request for review. (Tr. at 1-4).

       On November 10, 2020, Claimant timely filed the present civil action seeking

judicial review of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 1).

The Commissioner filed an Answer and a Transcript of the Proceedings on March 22,

2021. (ECF Nos. 7, 8). Claimant filed a Brief in Support of Judgment on the Pleadings on

April 19, 2021. (ECF No. 9). Prior to filing his brief, on May 17, 2021, the Commissioner

filed an uncontested motion for remand, indicating that the ALJ’s decision denying

benefits merited further evaluation, including an opportunity to develop the record and

obtain supplemental evidence from a vocational expert. (ECF No. 10). According to the

Commissioner, Claimant concurred that further proceedings would be beneficial.

       Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence
   Case 2:20-cv-00737 Document 12 Filed 05/18/21 Page 3 of 4 PageID #: 1483




into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F.Supp.2d 742, 745 n.2. (S.D.W. Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand essentially

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299 (1993) (“Under § 405(g), ‘each final decision of the Secretary [is] reviewable by

a separate piece of litigation,” and a sentence-four remand order ‘terminate[s] the civil

action’ seeking judicial review of the Secretary's final decision.”) (quoting in Sullivan v.

Hudson, 490 U.S. 877, 892 (1989).

         Given that the Commissioner explicitly asks for a sentence four remand, 1 the court

REVERSES the final decision of the Commissioner; GRANTS the motion to remand,

(ECF No. 10); REMANDS this matter pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with this opinion; and DISMISSES

this action from the docket of the Court. A Judgment Order will be entered accordingly.




1 Furthermore, this case does not present either of the factual scenarios that would typically support a

sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has, at this time, offered new evidence that was not previously made a part of the record.
   Case 2:20-cv-00737 Document 12 Filed 05/18/21 Page 4 of 4 PageID #: 1484




       The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                        ENTERED: May 18, 2021
